DETAILED ACTION
The instant action is in response to application 23 March 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
Page 1, line 12, “driving thereof” should refer back to what its driving to (either the semiconductor device or electronic system device).
Page 1, lines 15-16 have a similar issue with “driving thereof”.  
Page 1, line 17 – Page 2, line 2 “energy scavenging” should also be mentioned here, since it is a term of art similar to what applicant is describing. 
Page 2, line 2 “is, for example,” is improper grammar.  Examiner suggest changing that to “may be either”.
In this particular case, clarity of the specification could improve by minimizing use of the verb “to be” and its conjugations (am are is was were be being been)
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson (US 2012/0025608) in view of Hooper (US 2004/0264088).
As to claim 1,  Melanson (see annotated Fig. 3 below) discloses an electronic system device comprising: a power generating device (rectifier) for generating a first power supply voltage (node 302/110/126); a semiconductor device (302, 306) including a control circuit (306) coupled with the power generating device via a first power supply node (VS) and a substrate (302) bias control circuit coupled with the control circuit; a DC-DC converter (334, 134, 122, 134, 130) coupled with the power generating device in parallel (both the converter and the bias circuit are between node VS and GND) with the control circuit via the first power supply node; and a first switch (broadly interpreted diode 127 is a current controlled switch) arranged between the first power supply node and the DC-DC converter and coupled with the first power supply node and the DC-DC converter, wherein the control circuit includes a field-effect transistor (104) and sets the first switch from an OFF state to an ON state after receiving the first power supply voltage (Once switch CS1 activates, current ), wherein the DC-DC converter receives the first power supply voltage via the first switch after the first switch (note that a diode is a switch with respect to current direction, though uncontrolled) 

    PNG
    media_image1.png
    555
    755
    media_image1.png
    Greyscale

Though Melanson teaches much of the claimed invention he does not disclose the first switch is controlled.
Hooper  teaches sets the first switch from an OFF state to an ON state after receiving the first power supply voltage, wherein the DC-DC converter receives the first power supply voltage via the first switch after the first switch is controlled to the ON state (claim 1 “ providing an electrical circuit connected to the undervoltage relay apparatus and providing a pre-defined voltage; receiving a control voltage from a host; conditioning the control voltage in the electric circuit independently of characteristics of the solenoid, wherein if the received voltage is less than the pre-defined voltage the electrical circuit will remove power to the solenoid allowing the solenoid to contact the mechanical latch mechanism and trip the circuit breaker.”)

As to claim 2, Melanson in view of Hooper teaches wherein the substrate bias control circuit supplies the substrate bias voltage to the field-effect transistor after the control circuit receives the first power supply voltage (see image above and Fig. 5.  The substrate bias control circuit does supply bias after the control circuit receives power) and before the first switch is set from the OFF state to the ON state (this is taught by the combination, the undervoltage relay locks out until there is enough voltage supplied to the control circuit).
As to claim 3, Melanson in view of Hooper teaches wherein the DC-DC converter generates a second power supply voltage that differs from the first power supply voltage (this is determined by duty cycle and transformer ratio).
As to claim 13, Melanson in view of Hooper teaches wherein the control circuit supplies a control signal to the DC-DC converter after the DC-DC converter receives the first power supply voltage, and wherein the DC-DC converter generates the second power supply voltage based on the control signal (see image above and Fig. 5 of Melanson).
As to claim 14, Melanson discloses a method of driving an electronic system device, the electronic system device comprising: a power generating device for generating a first power supply voltage; a semiconductor device including a control circuit including a field-effect transistor and coupled with the power generating device via a power supply node, and a substrate bias control circuit coupled with the control circuit; a DC-DC converter coupled with the power generating device in parallel with the control circuit via the power supply node; and a switch arranged between the power supply node and the DC- DC converter and coupled with the power supply node and the DC- DC converter, wherein the control circuit receives the first power supply voltage via the power supply node, 
Hooper teaches wherein the switch is set from an OFF state to an ON state by the control circuit after the control circuit receives the first power supply voltage (claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use undervoltage protection as disclosed in Hooper to ensure the devices have sufficient energy.
As to claim 18, Melanson discloses  A semiconductor device driven by a power supply voltage generated by a power generating device and controlling a DC-DC converter, the semiconductor device comprising: a first terminal coupled with the power generating device; a control circuit including a field-effect transistor and coupled with the first terminal via a power supply node; a substrate bias control circuit coupled with the control circuit; a second terminal coupled with the first terminal in parallel with the control circuit via the power supply node and coupled with the DC-DC converter; and a switch arranged between the power supply node and the second terminal and coupled with the power supply node and the second terminal, 
Though Melanson teaches much of the claimed invention he does not disclose wherein the control circuit sets the switch

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use undervoltage protection as disclosed in Hooper to ensure the devices have sufficient energy.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melanson (US 2012/0025608) in view of Hooper (US 2004/0264088) and Zhang (US 2011/0115436).
As to claim 4, Melanson in view of Hooper further comprising: an interface device, wherein the interface device receives the second power supply voltage from the DC-DC converter (see image above, the auxiliary winding and diode read on the claimed matter).
They do not teach further comprising: an interface device, wherein the interface device receives the second power supply voltage from the DC-DC converter and supplies a data signal to the semiconductor device. and supplies a data signal to the semiconductor device.
Zhang teaches an interface device, wherein the interface device (106) receives the second power supply voltage from the DC-DC converter (108, 126) and supplies a data signal (114)to the semiconductor device. and supplies a data signal to the semiconductor device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use data feedback as disclosed in Zhang to provide control parameters for current, temperature and voltage.  
Claims 9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson (US 2012/0025608) in view of Hooper (US 2004/0264088) and Sugiyama (US 2003/0067045).
As to claim 9, Melanson in view of Hooper does not disclose wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer formed on the well region via an insulating film; a source region, a drain region and a channel 
Sugiyama teaches wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer formed on the well region via an insulating film; a source region, a drain region and a channel region formed in the semiconductor layer; and a gate electrode disposed on the channel region via a gate insulating film, wherein the substrate bias control circuit supplies the substrate bias voltage to the well region (Claim 1 “a gate electrode formed on a semiconductor substrate of one conductivity type via a gate insulating film; an insulating ion-implantation controlling film formed of a first insulating film and a second insulating film which are made of a different material and formed on each of both side surfaces of the gate electrode in order, and the first insulating film and the second insulating film having spaces, higher than the gate insulating film, between the semiconductor substrate both sides of the gate electrode; first and second impurity diffusion layers of an opposite conductivity type formed on both sides of the gate electrode in the semiconductor substrate as source/drain; a channel region of one conductivity type formed between the first and second impurity diffusion layers of the opposite conductivity type in the semiconductor substrate and below the gate electrode; and first and second pocket regions of one conductivity type, having a concentration of one conductivity type impurity higher than the channel region, connected to respective end portions of the first and second impurity diffusion layers of the opposite conductivity type, in the semiconductor substrate below the channel region.” See also Fig. 8M).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the FET as disclosed in Sugyiama to increase shape stability (Sugyiyama, ¶39).  
As to claim 15, Melanson in view of Hooper does not disclose wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer 
Sugiyama teaches wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer formed on the well region via an insulating film; a source region, a drain region and a channel region formed in the semiconductor layer; and a gate electrode disposed on the channel region via a gate insulating film, wherein the substrate bias control circuit supplies the substrate bias voltage to the well region (Claim 1; See also Fig. 8M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the FET as disclosed in Sugyiama to increase shape stability (Sugyiyama, ¶39).  
As to claim 16, Melanson in view of Hooper and Sugiyama teaches wherein the substrate bias control circuit supplies the substrate bias voltage to the field-effect transistor after the control circuit receives the first power supply voltage (see image above and Fig. 5.  The substrate bias control circuit does supply bias after the control circuit receives power) and before the switch is set to the ON state (this is taught by the combination, the undervoltage relay locks out until there is enough voltage supplied to the control circuit).
As to claim 17, Melanson in view of Hooper and Sugiyama teaches the electronic system device further comprising: an interface device (308), wherein the DC-DC converter generates a second power supply voltage (Vaux) that differs from the first power supply voltage (it differs based on duty cycle and transformer ration), and wherein the interface device receives the second power supply voltage from the DC-DC converter.
As to claim 19, Melanson in view of Hooper does not disclose wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer 
Sugiyama teaches wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer formed on the well region via an insulating film; a source region, a drain region and a channel region formed in the semiconductor layer; and a gate electrode disposed on the channel region via a gate insulating film, wherein the substrate bias control circuit supplies the substrate bias voltage to the well region (Claim 1; See also Fig. 8M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the FET as disclosed in Sugyiama to increase shape stability (Sugyiyama, ¶39).  
As to claim 20, Melanson in view of Hooper and Sugiyama teaches wherein the substrate bias control circuit supplies the substrate bias voltage to the field-effect transistor after the control circuit receives the first power supply voltage (see image above and Fig. 5.  The substrate bias control circuit does supply bias after the control circuit receives power) and before the switch is set to the ON state (this is taught by the combination, the undervoltage relay locks out until there is enough voltage supplied to the control circuit).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17068476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the other application describes voltage thresholds rather than an order of operation, which is a similar method of performing the same action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5-8, 10-12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims in addition to filing a disclaimer in accordance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “wherein the semiconductor device includes an input/output circuit for receiving the second power supply voltage from the DC-DC converter, and wherein the input/output circuit operates based on the second power supply voltage and receives the data signal from the interface device.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 10, the prior art fails to disclose: “further comprising: a first capacitor, wherein the semiconductor device includes: a second switch arranged between the power generating device and the first power supply node; and a first monitor circuit coupled via a second power supply node between the second switch and the power generating device, wherein the first capacitor is coupled with the second power supply node in parallel with the first monitor circuit, and wherein the first monitor circuit controls the second switch based on a voltage of the second power supply node.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839